DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/17/2021.  These drawings are accepted.
Applicants arguments with respect to the drawing objections previously set forth for Figures 10-12 have been considered and are persuasive. These drawing are now accepted.
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figure 9 is objected to as being an unnecessary photograph, as the image represented below could be made into a line drawing and maintain its integrity as a representation of the invention.

    PNG
    media_image1.png
    600
    510
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 101
The amended claim set addressing the 35 USC 101 rejection set forth prior is accepted. 
Claim Objections
The amended claim set addressing the claim objections set forth prior is accepted.
Claim Rejections - 35 USC § 112
The amended claim set addressing the 35 USC 112(b) rejection set forth prior is accepted. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulhaber (US 9763705 B2).
Regarding claim 1, Faulhaber teaches a spinal fusion implant, comprising: 
screws (470) configured to connect to vertebral bodies; 
at least two connection plates (420 and 422, see Fig. 8B) in which guide holes are formed (464, 466), into which the screws are inserted (as best understood) from a back side surface toward a belly side surface are formed at both end portions; and 
a center rod (434) which connects neighboring ones of the connection plates which are configured to be fixed to the vertebral bodies by the screws, wherein each of the connection plates has, on the belly side surface, protrusions (428) which are configured to be fitted into concave portions of intervertebral joints (Col. 19, ll. 17-38), and
wherein a center hole (432) into which the center rod is slidably inserted (note that the rod shown in Fig. 8B would be capable of slidably inserting into opening 432) is formed in side surfaces of each of the connection plates (420, 422) so that a center of the center hole is on a back side of an imaginary line which connects middle points of arc-shaped contour lines of the concave portions of the neighboring intervertebral joints when viewed from a head side of a human body (see labelled diagram of Fig. 8B below), and wherein the connection plates are rotatable about the center rod (note that the nature of the set screw disclosed in Faulhaber is such that the more it is screwed in place, the tighter it is. It would therefore be possible for the set screw to be loosely placed such that the rod is still rotatable within the connection plate).

    PNG
    media_image2.png
    290
    348
    media_image2.png
    Greyscale

Regarding claim 2, Faulhaber teaches the spinal fusion implant according to claim 1, wherein, the center hole is positioned at a center of an imaginary circle (as best understood) which is assumed from the contour lines (see labelled diagram of Fig. 8C above).
Regarding claim 3, Faulhaber teaches the spinal fusion implant according to claim 1, wherein, the center rod is curved based on data of a row of vertebrae in an upright position (Col. 22, ll. 27-53) (since the rod is flexible, it may be molded in a variety of ways based on the needs of the patient or available data).
Regarding claim 4, Faulhaber teaches the spinal fusion implant according to claim 3, wherein, the center rod is curved along an imaginary curve which is formed by connecting centers of imaginary circles assumed from the contour lines, in a direction in which the vertebrae are lined up (Col. 24, ll. 1-7, Fig. 11B) (note that the rod connects the centers of the imaginary circles as shown in labelled diagram Fig. 8B above).
Regarding claim 5, Faulhaber teaches the spinal fusion implant according to claim 1, wherein, positions and angles of the guide holes (464, 466) in each of the connection plates are determined for each of the vertebral bodies so that the screws are accommodated inside the vertebral bodies (See Col. 19, ll. 39-52, wherein it is explained that the fixation sections are configured to engage the vertebra via the guide holes configured to receive a pedicle screw).
Regarding claim 6, Faulhaber teaches the spinal fusion implant according to claim 1, wherein, the center rod is made of a resin material (see Col. 3, ll. 57-67, note that polycarbonate is a type of resin).
Regarding claim 7, Faulhaber teaches the spinal fusion implant according to claim 1, wherein, the screws, the connection plates, and the center rod are made of a resin material (see Col. 3, ll. 57-67, note that polycarbonate is a type of resin).
Regarding claim 8, Faulhaber teaches the spinal fusion implant according to claim 7, further comprising a lateral rod (see lateral assemblies 546 and 548 which may hold flexible rod 536 noting that the lateral rod assembly may be applicable in use with other embodiments (see Col. 24, ll. 56-64, also see Col. 23, ll. 58-65), which is provided on either side of the center rod to connect neighboring ones of the connection plates (see Fig. 11C), the lateral rod being made of a resin material (see Col. 3, ll. 57-67, note that polycarbonate is a type of resin).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber as applied to claim 1 above, and further in view of Harper et al. (US 9283001 B2) (hereon referred to as Harper).
Faulhaber teaches a spinal fusion implant, comprising screws (470) configured to connect to vertebral bodies, two connection plates (420, 422) in which guide holes are formed (464, 422), and a center rod (434), and a center hole (432), wherein at least two of the connection plates are further connected with one another by lateral rods (546 and 548) which are provided on the respective sides of 
Harper teaches a spinal fusion implant (10), comprising screws, two or more connection plates (20) (Col. 3, ll. 7-20) in which guide holes are formed, with a rod (50) which pass through corresponding center holes. This configuration allows for the medical practitioner to customize the implant based on the needs of the patient, allowing for 3 or more plates to be used, along with alternative rod configurations (see Fig. 2 and Col. 4, ll. 13-30).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two connection plates of Faulhaber to have a third or more connection plates as taught by Harper, as this would allow for the implant to be customized for patients who may require a more expanded fixation system, making the product more versatile.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber as applied to claim 8 above, in view of Fauth (US 8308768 B2), and further in view of Bryan (US 5306275 A).
Faulhaber teaches bone plates (420 and 422) with a rod running through the center (434), wherein the plates are held to the bone via a fixation element (470). Faulhaber further teaches that the fixation element 470 may be replaced by any of the fixation mechanisms disclosed by Fauth (see Col. 18, ll. 47-49), wherein a concave portion (see concavity 424 and 426 on plate 420) into which a part of the rod holding portion is fitted is formed at each of both ends of the back side surface of each of the connection plates (note that the rod holding piece would fit along the concave fixation portions 424 and 426) (claim 11), 
however Faulhaber fails to explicitly disclose wherein the lateral rods are attached to the connection plates by using pin members, and each of the pin members includes: 
a ring-shaped rod holding poriton into which the lateral rod is inserted; and 
claim 10),
Fauth teaches pin members (110) (see Fig. 3) for connecting a rod to a screw, wherein the pin member includes:
a ring-shaped rod holding portion (164) into which a lateral rod (108) is inserted; and 
a leg portion (162 and 160) into which the screw is inserted, the leg portion making contact with the back side surface of each of the connection plates (note that if this element was placed on the plates disclosed by Faulhaber, it would be touching the side of the plate),
Furthermore, Bryan teaches that a pin such as pin 110 may be used with a screw alone, without the additional elements shown in Fig. 3 of Fauth. See Bryan, Fig. 5B and Col. 11, ll. 24-44.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixation element 470 of Faulhaber to include the rod holding element 110 of Fauth, as this would allow for a rod to be attached directly to the side of the plate via the fixation element.
Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive.
Regarding the arguments for claim 1, the rejection presented above has addressed both of the main points of contention set forth by applicant. Firstly, the rod disclosed by Faulhaber would be slidably insertable into the opening, as a U-shaped opening would allow for a sliding insertion. Furthermore, the U-shaped member 430 may be coupled, or formed with, middle section 428 of the plate (see Col. 20, ll. 4-9). With regards to the amendment made on 06/17/2021, wherein applicant stated “wherein the connection plates are rotatable about the center rod”, this would also be possible with the plate disclosed by Faulhaber. The set screw may be screwed in with varying degrees of tightness, and one of ordinary skill in the art would understand that a loose set screw would leave . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773